Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on January 31, 2020 is being considered by the Examiner. 
Drawing
The drawing filed on January 31, 2020 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Abstract
The abstract of the instant application is a verbatim of one of the independent claims. Generally, a patent abstract should be a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
In the instant case, where the invention seems to be an improvement over an existing apparatus and method for processing data, the abstract should be directed to as such. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Allowance
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-17: Patil et al. (U.S. Patent No. 10,073,817, hereon Patil) discloses a method and system for optimized matrix multiplication using vector multiplication of interleaved matrix values. Two matrices to be multiplied are organized into specially ordered vectors, which are multiplied together to produce a portion of a product matrix (see Patil, Abstract). A processor may include instructions for performing mathematical operations on numerical values. One such operation is matrix multiplication, which involves producing a product matrix from two argument matrices consisting of rows and columns of numerical values. Matrix multiplication generally involves multiplying values from a row of the first matrix with values at the same index of the columns of the second matrix, adding the multiplied values together, and inserting the result into a position in the product matrix corresponding to the intersection of the row and column. The process then repeats for each row in the first matrix (see Patil, column 1, lines 20-31). 
In the instant case the apparatus or the method does it “.., computing a plurality of intermediate vectors based on element-wise vector multiplication between different subsets of the vector element values and different respective pre-processing vectors, where the number of cycles of the clock signal used to compute the plurality of intermediate vectors is less than a minimum number of cycles of the clock associated with the rate limit, loading the vector-matrix multiplication module with a core matrix, multiplying the input vector by the model matrix based on separately multiplying each of the intermediate vectors by the loaded core matrix” and/or some form of variation of the process. The remaining claims depend on their respective base claims and include further limitation
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (U.S. Patent No. 10,567,494) discloses data processing system for the purposes of optimizing memory space during processing and reducing computation time. 
Bittner et al. (U.S. Patent No. 10,528,321) discloses block floating point for neural network implementation. 
Fung (U.S. Patent No. 10,229,237) discloses parallel solution for fully-coupled, fully-implicit wellbore modeling in reservoir simulation. 
Hammond (U.S. Patent No. 4,787,057) discloses finite element analysis method using multiprocessor for matrix manipulations with special handling of diagonal elements. 
This application is in condition for allowance except for the following formal matters: Objection to the abstract of the disclosure. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857